DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species (i), which includes claims 1-3 and 7-11, in the reply filed on 09/02/2021 is acknowledged. The traversal is on the ground(s) that there would be no serious burden on the examiner to search for the recitations of the independent claims 1 and 12. This is not found persuasive because the invention require different search strategies. Art related to group I wherein the valve module is separate from the collection canister would not be relevant to the invention of group II wherein the valve and collection module are a one unit and vice versa. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 

	Claims 1, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Links (Pub. No.: US 2010/0249693 A1).
	Regarding claim 1, Links discloses (fig. 1, 2, 2B) a surgical system (200), comprising:
	A surgical instrument (handpiece 110 that includes handle and probe tip ¶ 0029, ln. 4-5);
	A collection canister (collector 206);
	Outflow tubing coupled between the surgical instrument and the collection canister to define an outflow path from the surgical instrument to the collection canister (see fluid pathway 220, 221, 223, 225 ¶ 0040, ln. 1-3), the outflow tubing including a valve module including controllable valve (flow selector valve 202) disposed within the outflow path to selectively control flow therealong (¶ 0033, ln. 6-8); and
	A control console (console 115) configured to control operation of the surgical instrument (¶ 0030, ln. 12-16, ¶ 0032, ln. 6-10) and to control the controllable valve (¶ 0033, ln. 12-16, ¶ 0032, ln. 6-10). 
	Regarding claim 8, Links discloses (fig. 1, 2, 2B) wherein the surgical instrument includes an end effector assembly (insertable probe tip ¶ 0029, ln. 4-5) and a handpiece (handle ¶ 0029, ln. 4), and wherein an outflow fluid path of the surgical instrument to the outflow tubing extends through the end effector assembly and the handpiece (¶ 0029, ln. 9-11, ¶ 0033, ln. 3-6). 
	Regarding claim 9, Links discloses (fig. 1, 2, 2B) vacuum tubing coupled between the control console and the collection canister (see fig. 1 cassette 250 is 
	Regarding claim 10, Links discloses (fig. 2) wherein the outflow tubing includes a distal portion (fluid path 220, 221) connected between the surgical instrument and the valve module (see fig. 2) and a proximal tubing portion (fluid path 223, 226, 227, 229, 225) connected between the valve module and the collection canister (see fig. 2). 
	Regarding claim 11, Links discloses (fig. 2) wherein the valve module further includes an inflow port (see port 0) and a vacuum port (see port 3) (¶ 0034, ln. 1-3, and wherein the proximal tubing portion defines a first isolated flow path (characterized by fluid paths 221, 226, 227, 229) and second isolated flow paths (characterized by 223, 225), the first isolated defined between the inflow port and the collection canister (¶ 0045, ln. 25-27) and the second isolated flow path defined between the vacuum port and the collection canister (¶ 0035, ln. 4-8) (see fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (Pub. No.: US 2015/0359666 A1), in view of Mark (Pub. No.: US 2014/0088526 A1).
	Regarding claim 2, Zacharias discloses (fig. 1B, 1E, 1F) a surgical system (see system of fig. 1E), comprising:
	A surgical instrument (characterized by surgical probe 80 and/or surgical handpiece 70);
	A collection canister (fluid waste deposit 116);
	An outflow tubing (see fluid path 112 comprising aspiration tube 111, ¶ 0225, ln. 8-10) coupled between the surgical instrument and the collection canister to define an 
	A control console (150) configured to control operation of the surgical instrument and to control the controllable valve (see fig. 1E, control console comprises processor 130; ¶ 0226, ln. 11-13);
	Wherein the surgical instrument includes a module dock (controller 132) configured to engage the valve module (see cable 142, fig. 1F), the control console configured to control the controllable valve via the module dock of the surgical instrument (¶ 0226, ln. 11-13).
	Zacharias fails to disclose wherein the module dock is configured to releasably engage the valve module. 
	Mark teaches (fig. 1-2) a surgical system in the same field of endeavor comprising a surgical instrument (device 10) that includes a module dock configured to releasably engage the valve module (tissue collector 20 includes a valve ¶ 0022, ln. 8-11 and is removably connected to handpiece 12 ¶ 0022, ln. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zacharias such that the module dock is configured to releasably engage the valve module, as taught by Mark, in order to allow elements of the valve module to be removed and emptied (Marks ¶ 0022, ln. 14-18)
	Regarding claim 3, Zacharias discloses (fig. 1E-1F) wherein the valve module . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Links, as applied to claim 1 above, and further in view of Mark.
	Regarding claim 7, Links discloses (fig. 1, 2, 2B) wherein the surgical instrument includes an end effector assembly (insertable probe tip ¶ 0029, ln. 4-5) and a handpiece (handle ¶ 0029, ln. 4).
	Links fails to disclose wherein an outflow fluid path of the surgical instrument to the outflow tubing extends through the end effector assembly and is isolated from the handpiece.
	Mark teaches (fig. 1-2) a surgical system in the same field of endeavor comprising a surgical instrument (device 10) including an end effector assembly (cannula 22) and a hand piece (12), and wherein an outflow fluid path of the surgical instrument to the outflow tubing (vacuum system hose 38) extends through the end effector assembly and is isolated from the handpiece (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Links such that an outflow fluid path of the surgical instrument to the outflow tubing extends through the end effector assembly and is isolated from the handpiece, as taught by Mark, in order for elements of the surgical instrument that cannot be reused can be disposed of and elements such as the handpiece can be reused. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Links, as applied to claim 1 above, in view of Banko (Pub. No.: US 2019/0133822 A1).
	Regarding claim 9, Links fails to disclose vacuum tubing coupled between the control console and the collection canister. 
	Banko teaches (fig. 2) a surgical system (10) in the same field of endeavor comprising vacuum tubing coupled between the control console (12) and the collection canister (26) (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Links such that the control console and the collection canister are coupled by vacuum tubing, as taught by Banko in order to provide a suitable pathway for fluid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato (Pub. No.: US 2017/0087012 A1), Layser et al. (Pub. No.: US 2016/0166742 A1), Mallough et al. (Pub. No.: US 2016/0220751 A1) and Suzuki et al. (Pub. No.: US 2003/0146299 A1) disclose surgical systems comprising a surgical instrument and a control console. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781